Citation Nr: 0632376	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-27 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1951 to March 
1953.  He died in February 2002 and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that prior to his death, the veteran had a 
claim pending for individual unemployability.  This claim is 
REFERRED back to the RO for appropriate action.

The January 2003 rating decision also denied nonservice-
connected death pension benefits based on the appellant's 
excessive annual income.  In September and December 2003, she 
requested reconsideration of this claim, alleging that her 
income was continuing to decline.  This claim is also 
REFERRED back to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran had verified active service from June 1951 to 
March 1953, and his service records document that he had 
foreign service in Korea.

2.  The veteran died in February 2002 at the age of 72; lung 
cancer was certified as the immediate cause of death on his 
death certificate.



3.  At the time of his death, the veteran was service-
connected for: resection of the jejunum with colostomy, 
closed, at 40 percent; injury to Muscle Group II from a wound 
to the left chest, at 20 percent; a pleural cavity injury at 
20 percent; a foot injury at 20 percent; and a muscle injury 
to the left arm at 10 percent.

4.  Lung cancer was not manifested during service or within 
one year after the veteran's discharge from service, and a 
preponderance of medical evidence is against a showing that 
lung cancer was related to service or to any of the veteran's 
service connected disabilities.

5.  The preponderance of the competent and probative evidence 
of record is against a finding that a service-connected 
disability caused or contributed substantially or materially 
to the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 
5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant asserts that the lung cancer which caused the 
veteran's death was either the result of his service-
connected disabilities or substantially contributed to by his 
disabilities.  

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service- 
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  See 38 
C.F.R. § 3.312 (2006).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  See 38 
C.F.R. § 3.312(a) (2006).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  See 38 C.F.R. § 3.312(b) 
(2006).  The service-connected disability will be considered 
a contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2006).

After a review of all the evidence of record, the Board finds 
that there is no competent and probative evidence that the 
lung cancer that caused the veteran's death was related to 
his period of active military service.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  See 38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. 
§ 3.303(a) (2006).  The first question that must be addressed 
is whether lung cancer was factually shown during service.  
The Board concludes it was not.  The service medical records 
are negative for any complaints of, treatment for, or 
findings of cancer.

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  See 
38 U.S.C.A. §§ 1112, 1131, 1137 (West Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309(a) (2006).  Cancer can be 
service-connected on such a basis.  However, there is no 
evidence that the first showing of this disease was within 
the year after the veteran's discharge from service.

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption of 
service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  Service connection on a presumptive Agent Orange 
basis is available for diseases such as cancers of the lung 
under current law.  See 38 U.S.C.A. § 1116(a)(2) (West Supp. 
2005); 38 C.F.R. § 3.309(e) (2006).  However, the competent 
evidence of record indicates that the veteran did not have 
qualifying active service in the Republic of Vietnam so as to 
allow a grant of service connection for lung cancer on a 
presumptive basis.

As for exposure to herbicides outside of Vietnam, VA has 
information regarding Agent Orange use in Korea along the 
demilitarized zone (DMZ).  The United States Department of 
Defense (DoD) has confirmed that Agent Orange was used from  
1968 through 1969 along the DMZ.  If it is determined that a 
veteran who served in Korea during this time period belonged 
to one of the units identified by DoD, then it is presumed 
that he or she was exposed to herbicides containing Agent 
Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) 
will apply.

With regard to the veteran's service in Korea, his service 
personnel records indicate he was in Korea in 1952.  Here, 
while the veteran served in Korea, he did not have the 
requisite service period to establish exposure.  DoD has only 
confirmed use of Agent Orange in Korea in 1968 to 1969.  No 
exceptions on this time period are given.  As the veteran 
served more than 10 years before the period of Agent Orange 
exposure, any presumption of exposure cannot be applied at 
this time. 

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  Although the 
appellant has submitted private medical records in support of 
her claim, the earliest is dated in 1998, long after the 
veteran's discharge from service.

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  See 38 C.F.R. § 
3.303(d) (2006).  To prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  In this case, the 
veteran ultimately died of lung cancer.  The remaining 
question, therefore, is whether there is medical evidence of 
a relationship between that condition and military service.

At the time of his death, the veteran was service-connected 
for: resection of the jejunum with colostomy, closed, at 40 
percent; injury to Muscle Group II from a wound to the left 
chest, at 20 percent; a pleural cavity injury at 20 percent; 
a foot injury at 20 percent; and a muscle injury to the left 
arm at 10 percent.  Those were the ratings assigned 
immediately after his discharge from service, and he never 
filed a claim for increased ratings.

No medical professional has ever related the lung cancer to 
the veteran's military service or his service-connected 
disabilities.  In fact, the VA opinion issued in January 2003 
stated that the veteran was diagnosed with adenocarcinoma of 
the lung in December 1998.  The examiner concluded that it 
was not likely that the adenocarcinoma with metastasis to his 
brain and left humerus were caused by his military injuries 
or that his military injuries altered the natural history of 
the course of his metastatic adenocarcinoma of the lung.  
Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).   The VA opinion involved a thorough 
review of the veteran's claims folder.

The Board recognizes the appellant's sincere belief that her 
husband's death was related in some way to his military 
experience or to his service-connected disabilities.  
Nevertheless, in this case, the appellant has not been shown 
to have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
the decedent's death and his active military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, although the Board is sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but must provide a medical basis other than 
its own unsubstantiated conclusions to support its ultimate 
decision.  Here, the appellant has failed to submit or 
identify competent medical evidence to provide a nexus 
between any in-service injury or disease and the conditions 
that caused and contributed to cause the veteran's death.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the appellant's claim that the veteran's death is related to 
service.  There is not an approximate balance of evidence.



Duties to Notify and Assist

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Prior to initial adjudication of the claim, a letter dated in 
June 2002 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West Supp. 2005); 38 C.F.R. § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The appellant was aware that it was ultimately 
her responsibility to give VA any evidence pertaining to the 
claim.  The June 2002 letter told her to provide any relevant 
evidence in her possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Though the appellant was not provided with notice regarding 
disability ratings and effective dates in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
appellant has not been prejudiced.  These issues have been 
rendered moot as the claim has been denied.

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A 
(West Supp. 2005); 38 C.F.R. § 3.159 (2006).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

The veteran's claims file was referred to a medical 
professional to obtain an opinion on the relationship between 
the cause of his death and his military service.  That 
opinion was negative, as described above.  The appellant 
states in her appeal that two of the veteran's doctors felt 
his service-connected injury could have caused his cancer.  
She has not specifically identified which doctors, and review 
of all obtainable private medical records shows no such 
opinion. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER


Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


